UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-QSB (Mark One) X Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended September 30, 2006; or Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number 0-21555 AMASYS CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 54-1812385 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 625 N. Washington Street, Suite 301, Alexandria, Virginia 22314 (Address of principal executive office) Check whether the Registrant (1)filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo X The Company knows of no trading in its Common Stock since its inception.As of September 30, 2006, there were 1,775,880 shares of stock held by non-affiliates. As of September 30, 2006, 4,319,210 shares of the Common Stock of the Registrant were outstanding. Transitional Small Business Disclosure Format (check one): Yes No X AMASYS CORPORATION. TABLE OF CONTENTS Page No. Part I Financial Information: Item 1. Financial Statements 1 Balance Sheet 1 as of September 30, 2006 (unaudited) Statements of Operations 2 for the Three Months Ended September 30, 2006 and 2005 (unaudited) Statements of Cash Flows 3 for the Three Months Ended September 30, 2006 and 2005 (unaudited) Notes to Financial Statements 4 Item 2. Management’s Discussion and Analysis 7 or Plan of Operations Item 3. Controls and Procedures 14 Part II Other Information: Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits and Reports on Form 8-K 15 SIGNATURES 16 Certifications of Chief Executive Officer and Chief Financial Officer 17 PART I Item 1.
